Beard, Justice.
An information was filed in the District Court of Sheridan County bjr the County and Prosecuting Attorney against the defendant, charging, “that A1 Thompson, late of the county aforesaid, on the 12th day of March, A. D. 1906, at the County of Sheridan, in the State of Wyoming, being *145then and there a coal miner, mining coal, and then and there an employee of the Wyoming Coal Mining Company, the said company being then and there, the owner of the Monarch coal mine situated in Sheridan County, Wyoming, and engaged in mining and extracting coal from said mine, did, while in the employ of the said Wyoming Coal Mining Company, and while mining and extracting coal in said mine, knowingly, wilfully and unlawfully perform in said coal mine, mining coal as aforesaid, on the said 12th day of March, A. D. 1906, more than eight hours of actual labor, to-wit: ten hours of actual labor — the said labor or any portion of the same not being then and there necessary for the protection of property or of human life,” * * *
The defendant demurred to the information on the ground “that the said information does not state facts sufficient to constitute an offense punishable by the laws of the State of Wyoming.”
The District Court sustained the demurrer, and the County Attorney refusing to amend, and electing to stand on the information, the court rendered judgment dismissing the action and discharging the defendant, to which exceptions were duly taken, and the County Attorney has filed a bill of exceptions in this court under the provisions of Sections 5378-9 and 80, Revised Statutes, 1899.
The provisions of our statutes under which this information was filed are contained in Sections 2586-7-8-9, Revised Statutes, 1899, and are as follows:
“Sec. 2586. Eight hours shall constitute a day’s work for all coal miners and laborers now employed, or who may be hereafter employed, in any coal mine in this state, except in cases where it may be necessary to work more than eight hours per calendar day for the protection of property or human life; Provided, That in all such cases the miners and laborers so employed and working to exceed eight hours per calendar day shall be paid upon the basis of eight hours constituting a day’s work.”
*146“Sec. 2587. In all contracts hereafter made between any owner, lessee or operator of any coal mine, with any such miner or laborer for his services as such, the word day when used shall be construed to be eight hours; Provided. That nothing in this chapter contained shall be construed to prohibit or prevent any such owner, lessee or operator from operating his or its coal mine more than eight hours in any twenty-four.”
“Sec. 2588. The eight hours in this chapter provided for, shall be construed to mean eight hours of actual labor and shall not include the time consumed in going to and returning from work.”
“Sec. 2589. Any owner, lessee or operator, his or its agent, employees or servants, violating- any of the provisions of this chapter, shall be fined not less than fifty dollars, nor more than three hundred dollars, or imprisoned not more than three months, or both.”
The foregoing quotations contain the .entire statute upon the subject; and if the defendant does not come within the class of persons enumerated in Section 2589, then it is clear that the information charg-es no offense. The first section of the statute enacts that eight hours shall constitute a day’s work for all coal miners and laborers employed in any coal mine; but does not attempt to fix the number of hours that shall constitute a day’s work for any other class of persons employed in or about the'operations of the mine. The second section defines the meaning- of the word day when used in any contract made between the owner, lessee or operator of a coal mine with such miner or laborer for his services as such. It is only in contracts between the operators of coal mines, and a miner or laborer in the mine and for his services as such, that the word day is to be construed to be eight hours. Thus it will be seen that by those sections of the act miners and laborers are treated as a distinct class of employees; and it is nowhere in the act declared, in terms, to be unlawful for them to work more than eight hours in any twenty-four. Tjie object of *147the statute, we think, was to prevent the employers of such miners and laborers from requiring of them an unreasonable number of hours of work in a calendar day, and to fix the number of hours that should constitute a day’s work for such miner or laborer and entitle him to a day’s wages; and not to punish the miner or laborer who, as in this case, should voluntarily perform more than eight hours labor in the mine in a calendar day. In a case arising under the statutes of Utah, which are somewhat similar to ours, in which case an employer was prosecuted for unlawfully employing one to work in a mine for the period of ten hours each day, the Supreme Court of the United States quotes and expressly concurs in the language used by the Supreme Court of Utah, as follows: “The Legislature has also recognized the fact, which the experience of legislators in many states has corroborated, that the proprietors of these establishments and their operatives do not stand upon an equality, and that their interests are, to a certain extent, conflicting. The former naturally desire to obtain as much labor as possible from their employees, while the latter are often induced by fear of discharge to conform to regulations which their judgment, fairly exercised, would pronounce to be detrimental to their health or strength. In other words, the proprietors lay down the rules and the laborers are practically constrained to obey them.” (Holden v. Hardy, 169 U. S., 366 on 397.) The penalty imposed by the statute is to be inflicted upon “any owner, lessee or operator, his or its agent, employees or servants, violating any of the provisions of this act.” We think the persons designated by the words “employees or servants,” as used in this section, must be construed as belonging to the same class of persons as those designated by the word “agent” used in the same connection. That is, that class of employees or servants who stand in the place of the owner, lessee or operator of the mine, and who have something to do with employing, superintending or directing the miners and laborers in the performance of their labors. *148The Legislature having twice, in the preceding sections of the act, used the terms “miners and laborers/’ as a class distinct and separate from other employees and servants, it is reasonable to suppose that, if it was the intention to include them in the penal provision, they would have been designated by the same terms, or at least by terms equally unequivocal. It is a rule of construction that a penal statute cannot be extended by implication or construction to persons or things not expressly brought within its terms, nor to cases not within the letter of the statute; and also, that “all doubts as to the construction are resolved in favor of the defendant.” (Lewis’ Sutherland Stat. Con. (2d Ed.), Sec. 521, and cases cited in notes.)
Construing- the several sections of this act together, which must be done in order to arrive at a correct construction of the penal section, we are of the opinion that the words “employees or servants” as therein used were not intended to and., do not. include the miners and laborers employed in the mine and mentioned in the first two sections of the act; and for that reason, the facts stated in the information in this case, do not constitute a violation of the act in question and that the District Court did not err in sustaining the demurrer. The Attorney General has frankly stated in his brief that, after a careful examination of the question, he has arrived at the same conclusion.
. Counsel have discussed in their briefs the constitutionality of the statute, but as we hold that the information charges no offense under the statute, that question is not properly before us for consideration. The judgment of the District Court is affirmed. Affirmed.
Potter, C. J., and Scott, J., concur.